     Case 2:20-cv-00991-KJD-EJY Document 30 Filed 04/06/21 Page 1 of 2


1

2

3

4

5

6
                           UNITED STATES DISTRICT COURT
7
                                  DISTRICT OF NEVADA
8

9    ARTHUR J. BREWER,
10          Petitioner,                              Case No. 2:20-cv-00991-KJD-EJY
11          v.
                                                     ORDER
12
     CALVIN JOHNSON, et al,
13
            Respondents.
14

15         Following upon the Court’s grant of petitioner’s motion for discovery (ECF No. 25),
16   and for good cause shown,
17         IT IS ORDERED that, within seven (7) calendar days of service of this order on
18   him, Mr. Michael Sanft shall produce to counsel for petitioner, Mr. Jonathan M.
19   Kirshbaum, with the Federal Public Defender, at 411 E. Bonneville, Suite 250, Las Vegas,
20   Nevada, 89101, the entire defense file from the representation of petitioner in connection
21   with State of Nevada v. Arthur Brewer, No. C-16-318178-1 in the Eighth Judicial District
22   Court for the State of Nevada.
23         IT IS FURTHER ORDERED that if Mr. Sanft fails to produce the foregoing as
24   directed, he then SHALL APPEAR IN PERSON at 11:30 a.m. on April 20, 2021, in
25   Courtroom 4A at the Lloyd D. George United States Courthouse, 333 Las Vegas Blvd.
26   South, Las Vegas, Nevada, 89101, and SHOW CAUSE why sanctions, including possible
27   citation for contempt of court, should not be imposed.
28         ////

                                                 1
     Case 2:20-cv-00991-KJD-EJY Document 30 Filed 04/06/21 Page 2 of 2


1            The Clerk of Court is requested and directed to SEND the necessary service

2    copies of this order to the Marshal for service and the Marshal is requested and directed,

3    as expeditiously as possible, to PERSONALLY SERVE this order upon Michael Sanft

4    either at his office, which may be at Mayfield, Gruber & Sanft, 726 S. Casino Center Blvd.,

5    Suite 211, Las Vegas, Nevada 89101, 702-497-8008;1 outside a state or federal court

6    proceeding; his residence; or wherever he may most expeditiously be found by the

7    Marshal.

8            Mr. Sanft can obtain copies of the relevant filings in this matter, from ECF No. 25

9    through the date of the response to his request, free of charge, from the Clerk upon

10   request, in a manner consistent with the Clerk’s current practices for such matters.

11           DATED: April 6, 2021

12

13

14                                            ________________________________
                                                KENT J. DAWSON
15                                              United States District Judge

16

17

18

19

20

21

22

23

24
             1
25              Mr. Sanft appears to have previously given a different address but with the same telephone
     number to the Clerk, i.e., Sanft Law, 228 South Fourth Street, 3rd Floor, Las Vegas, NV, 89101. See 2:20-
26   cr-00111-APG-DJA, USA v. Dontavia Jones. The office address stated in the text is the address used by
     the FPD in contacting Mr. Sanft by mail and also corresponds to the office address currently shown on
     www.mgslaw.vegas . The website also includes a picture of Mr. Sanft, for the Marshal’s reference in
27
     effecting personal service directly on him. The Court understands the press of practice, but Mr. Sanft needs
     to keep his physical address updated with the Clerk, as well as comply with his professional responsibilities
28   in responding to file requests made by former criminal clients.

                                                          2
